Case 17-31475        Doc 52     Filed 02/20/19     Entered 02/20/19 15:56:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31475
         Wanda Mercado

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/20/2017.

         2) The plan was confirmed on 12/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2018, 12/13/2018.

         5) The case was Converted on 01/31/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31475           Doc 52           Filed 02/20/19    Entered 02/20/19 15:56:26                Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $3,525.00
          Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $3,525.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,429.22
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $158.68
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,587.90

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1stprogress/1stequity                   Unsecured         138.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00      3,165.16        3,165.16           0.00       0.00
 AmeriCash Loans LLC                     Unsecured      1,200.00         554.41          554.41           0.00       0.00
 Americredit Financial Ser Inc           Secured       17,484.00     18,036.05        13,300.00      1,652.92     284.18
 Americredit Financial Ser Inc           Unsecured            NA       4,736.05        4,736.05           0.00       0.00
 AT&T CORP by American InfoSource LP     Unsecured         666.00        666.41          666.41           0.00       0.00
 CAPITALONE                              Unsecured      2,301.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,732.00       1,731.87        1,731.87           0.00       0.00
 Comed                                   Unsecured      1,000.00            NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     11,149.00     11,660.83        11,660.83           0.00       0.00
 Enhanced Recovery Co L                  Unsecured      1,056.00            NA              NA            0.00       0.00
 FIRST PREMIER BANK                      Unsecured         119.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,060.00       1,060.80        1,060.80           0.00       0.00
 LVNV Funding LLC                        Unsecured      1,477.00            NA              NA            0.00       0.00
 Merrick Bank                            Unsecured      1,443.00       1,443.11        1,443.11           0.00       0.00
 Midland Funding LLC                     Unsecured         934.00        934.05          934.05           0.00       0.00
 Montgomery Ward                         Unsecured         514.00        514.60          514.60           0.00       0.00
 Portfolio Recovery Associates           Unsecured      1,034.00       1,033.73        1,033.73           0.00       0.00
 Zumba, Julio                            Unsecured      1,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31475        Doc 52      Filed 02/20/19     Entered 02/20/19 15:56:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,300.00          $1,652.92           $284.18
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,300.00          $1,652.92           $284.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,501.02               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,587.90
         Disbursements to Creditors                             $1,937.10

 TOTAL DISBURSEMENTS :                                                                       $3,525.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
